United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS
VETERANS ADMINISTRATION MEDICAL
CENTER, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2159
Issued: May 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2009 appellant filed a timely appeal of a July 9, 2009 Office of Workers’
Compensation Programs’ decision denying reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board does not have merit jurisdiction of her claim.1
ISSUE
The issue is whether the Office properly declined to reopen appellant’s claim for
consideration of the merits in accordance with 5 U.S.C. § 8128.

1

The Board does not have jurisdiction to review the merits of appellant’s claim as the last merit decision from the
Office was issued on March 14, 2008. The Board previously reviewed the March 14, 2008 decision of the Office in
its June 1, 2009 decision in Docket No. 08-1891 (issued June 1, 2009). This decision became final within 30 days or
by July 1, 2009. 20 C.F.R. § 501.7.

FACTUAL HISTORY
This case has previously been before the Board. Appellant’s September 19, 2005
occupational disease claim was accepted for aggravation of cervical spinal stenosis and
displacement of cervical intervertebral discs at C3-7. The Office denied appellant’s claim for a
schedule award on March 14, 2008 on the grounds that she had not established any impairment
to a scheduled member. Appellant submitted an untimely request for an oral hearing which was
denied by the Branch of Hearings and Review on May 29, 2008. In a June 1, 2009 decision, the
Board affirmed both decisions of the Office, finding that appellant did not have any permanent
impairment to a scheduled member entitling her to a schedule award.2 The facts of the case, as
set forth in the prior decision, are incorporated herein by reference.
Appellant requested reconsideration before the Office on June 25, 2009. She requested
that it authorize an additional impartial examination contending that Dr. Crowley was prejudiced
and incorrect. Appellant alleged that an impairment rating for her cervical headaches should
have been included and that she would submit additional medical evidence.
Appellant submitted a note from the Veterans Administration printed on June 3, 2009
diagnosing chronic intractable pain syndrome, cervical stenosis, myofascial pain syndrome or
fibromyalgia, carpal tunnel syndrome and shoulder impingement syndrome.
By decision dated July 9, 2009, the Office denied reopening appellant’s claim for further
consideration of the merits. It found that the evidence submitted in support of her request for
reconsideration was repetitive and cumulative and insufficient to warrant review of the prior
decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides in section 8128(a) that the Office
may review an award for or against payment of compensation at any time on its own motion or
on application by the claimant.3 Section 10.606(b) of the Code of Federal Regulations provides
that a claimant may obtain review of the merits of the claim by submitting in writing an
application for reconsideration which sets forth arguments or evidence and shows that the Office
erroneously applied or interpreted a specific point of law; or advances a relevant legal argument
not previously considered by the Office; or includes relevant and pertinent new evidence not
previously considered by the Office.4 Section 10.608 of the Office’s regulations provide that
when a request for reconsideration is timely, but does meet at least one of these three
requirements, the Office will deny the application for review without reopening the case for a
review on the merits.5
2

On appeal to the Board appellant submitted new evidence. As the Office did not consider this evidence in
reaching a final decision, the Board may not consider it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).
3

5 U.S.C. §§ 8101-8193, 8128(a).

4

20 C.F.R. § 10.606.

5

Id. at § 10.608.

2

ANALYSIS
Appellant requested reconsideration of the merits of her claim on June 25, 2009. In
support of her request, she submitted a note from the Veterans Administration printed on
June 3, 2009. It diagnosed chronic pain syndrome, cervical stenosis and myofascial pain
syndrome or fibromyalgia. The note did not include any information regarding appellant’s claim
of permanent impairment and therefore is not relevant to the issue on which her claim was
denied. The submission of evidence that does not address the particular issue involved does not
constitute a basis for reopening a claim.6
Appellant also disagreed with Dr. Crowley’s selection as the impartial medical examiner
and stated her opinion that he was prejudiced and incorrect. Appellant did not submit any factual
or medical evidence to support her assertions regarding Dr. Crowley. While the reopening of a
case may be predicated solely on a legal premise not previously considered, such reopening is
not required where the legal contention does not have a reasonable color of validity.7 There is no
evidence supporting appellant’s claims of bias by the physician or error in his reported findings.
Appellant’s unsupported allegation does not have a reasonable color of validity and is not
sufficient to require the Office to reopen her claim for consideration of the merits.
CONCLUSION
The Board finds that the Office properly declined to reopen appellant’s claim for further
reconsideration.

6

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

M.E., 58 ECAB 694 (2007).

3

ORDER
IT IS HEREBY ORDERED THAT the July 9, 2009 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: May 20, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

